DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 3-15 have been amended, claim 2 has been cancelled, and claims 1, 3-15 are pending as amended on 09/23/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 09/23/22 has been entered.
Priority
7.         This application is a 371 of PCT/US2019/044220 07/30/2019; PCT/US2019/ 044220 has PRO 62/711,935 07/30/2018.

Response to Amendment
8.         Applicant's amendment filed on 09/23/22, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 3, 5, 7, 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 09/23/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. 
10.        Applicant's arguments with respect to rejection of claims 1, 4-6, 9, 13 under 35 U.S.C. 103 as being unpatentable over Li (US 2009/0023613), claim 3 under 35 U.S.C. 103 as being unpatentable over Li in view of Weston (US 2013/0153226), claim 7 under 35 U.S.C. 103 as being unpatentable over Li in view of Jiang (US 2013/0228334), claim 8 under 35 U.S.C. 103 as being unpatentable over Li in view of Sander (US 2011/0152133), claim 9 under 35 U.S.C. 103 as being unpatentable over Li in view of Li (US 2008/0234147), claims 10-12 under 35 U.S.C. 103 as being unpatentable over Li in view of Nuckels (US 4426303), claims 14-15 under 35 U.S.C. 103 as being unpatentable over Li in view of Sun (US 2013/0025867) filed on 09/23/22 have been fully considered but are moot in view of amendment. The previous rejections have been withdrawn

Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       Claims 1, 4-6, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2009/0023613) in view of Mohs (US 2017/0372924).
           Regarding claims 1, 5, 9, Li discloses an aqueous fracturing and polymer breaking fluid comprising a solution (para [0070]) comprising peroxide such as hydrogen peroxide in an amount of about 0.01 wt% to 20  wt% (para [0030]; encompassing instant claim range of between 7 wt% and 20 wt%), a soluble zinc compound such as zinc halide in an amount of from about 0.01 wt% to about 12 wt% (para [0054]; encompassing instant claim range of between 0.05 wt% and 0.5 wt%), metal chelating agent such as diethylenetriaminepentaacetic acid (DTPA) salt (para [0074]), acidic pH buffer such as acetic acid (para [0063], [0092]), and alkyl sulfate surfactant (para [0056]). It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Li does not disclose wherein the solution is diluted in the aqueous polymer breaking fluid at a level of 0.2 to 3.0
gallons of solution per thousand gallons of the aqueous polymer breaking fluid. 
         However, Mohs discloses an aqueous fracturing and polymer breaking fluid comprising a solution comprising peroxide such as hydrogen peroxide, wherein the solution is diluted in the aqueous breaking fluid at a level of 0.0001 to 3.0
gallons of solution per thousand gallons of the aqueous polymer breaking fluid (para [0008], [0016], [0055]), encompassing instant claim range of 0.2 to 3.0
gallons of solution per thousand gallons. Li and Mohr are pertinent to an aqueous fracturing and polymer breaking fluid comprising a solution comprising peroxide such as hydrogen peroxide. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Li with the aforementioned teachings of Mohr to provide a aqueous polymer breaking fluid composition comprising a solution comprising peroxide such as hydrogen peroxide, wherein the solution is diluted in the aqueous breaking fluid at a level of 0.0001 to 3.0 gallons of solution per thousand gallons of the aqueous polymer breaking fluid in order to use such fluid in well bore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
           Regarding claim 4, Li discloses chelating agent in amount of 0.17 wt% (para [0094], HEDTA-Na3), fall into instant claim range of between 0.1 wt% and 0.5 wt%.
           Regarding claim 6, Li discloses surfactant such as alkyl sulfate in amount of from about 0.05 wt% to about 2 wt% (para [0056]), encompassing instant claim range of between 0.1 wt% and 0.8 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
          Regarding claim 13, Li discloses friction reducer such as polyethylene oxide (para [0057]). 
14.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohr as applied to claim 1 above, and further in view of Weston (US 2013/0153226).
           Li includes the features of claim 1 above.
           Regarding claim 3, Li does not disclose zinc salt such as zinc sulfate (elected species). 
          However, Weston discloses an aqueous fracturing and polymer breaking fluid composition comprising crosslinking and/or electrolyte agent comprising zinc salt such as zinc sulfate, polymer, surfactant, chelating agent and breaker such as peroxide, wherein the crosslinking and/or electrolyte agent increase the viscosity of the fluid composition (para [0036], [0045], [0047]-[0048]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Li with the aforementioned teachings of Weston to provide an aqueous fracturing and polymer breaking fluid composition comprising crosslinking and/or electrolyte agent comprising zinc salt such as zinc sulfate to increase the viscosity of the fluid composition in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
15.      Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohr as applied to claim 1 above, and further in view of Jiang (US 2013/0228334).
           Li includes the features of claim 1 above.
           Regarding claim 7, Li does not disclose the alkyl sulfate surfactant is selected from the group of sodium lauryl sulfate or sodium lauryl ethoxy sulfate.
           Jiang discloses an aqueous fracturing and breaking fluid composition comprising an alkyl sulfate surfactant, wherein the alkyl sulfate surfactant is sodium lauryl sulfate or modified ether alcohol sulfate sodium salts, wherein the surfactants is added to promote dispersion or emulsification of components of the unviscosified and/or viscosified fluids, or to provide foaming of the crosslinked component (para [00118], [0069]). 
           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Li invention to provide alkyl sulfate surfactant such as sodium lauryl sulfate or modified ether alcohol sulfate sodium salts, as taught by Jiang, in order to promote dispersion of fracturing and breaking fluid composition.
16.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohr as applied to claim 1 above, and further in view of Sander (US 2011/0152133).
           Li includes the features of claim 1 above.
           Regarding claim 8, Li does not disclose the pH buffer is present in a concentration between 0.1 wt% to 0.8 wt%.         
           However, Sander discloses an aqueous polymer breaking (para [0041], claim 1) comprising: hydrogen peroxide (para [0019]), a soluble zinc compound (para [0103]), a metal chelating agent (claim 3), and an acidic pH buffer (carboxylic acid buffer, para [0107], claim 4), the pH buffer is present in a concentration of about 0.5% wt% to about 3 wt% (para [0107), overlapping instant claimed range of between 0.1 wt% to 0.8 wt%.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Li with the aforementioned teachings of Sander to provide a composition comprising pH buffer in a concentration of about 0.5% wt% to about 3 wt% to maintain an acidic pH of the fluid composition in order to use such fluid in wellbore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
17.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohr as applied to claim 1 above, and further in view of Li (US 2008/0234147; hereinafter called “Li-1”).
            Li includes the features of claim 1 above.
           Regarding claim 9, Li does not disclose methane sulfonic acid pH buffer (elected species). 
           However, Li-1 discloses an aqueous fracturing and polymer breaking fluid composition comprising, polymer, crosslinker, surfactant, chelating agent, breaker and pH buffer such as methane sulfonic acid (para [0001], [0027], [0048]-[0049]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Li with the aforementioned teachings of Li-1 to provide an aqueous fracturing and polymer breaking fluid composition comprising pH buffer such as methane sulfonic acid to maintain an acidic pH of the fluid composition in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
18.      Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohr as applied to claim 1 above, and further in view of Nuckels (US 4426303).
           Li includes the features of claim 1 above.
           Regarding claims 10-12, Li does not disclose the features of claims 10-12.
           However, Nuckels discloses wellbore oil recovery fluid comprising linear
hydrophobe surfactant such as disodium dialkyl diphenyl oxide disulfonate surfactant is present in a concentration between 0.005 to 3 wt% to promote dispersion of the composition in oil by reducing interfacial tension between water and oil (column 4, lines 22-, column 5, lines -23, claims 1, 9), encompassing claim 11 range of 0.1 wt% to 0.8 wt%.
           It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify the Li invention to provide wherein the linear hydrophobe surfactant 
such as disodium dialkyl diphenyl oxide disulfonate surfactant in a concentration between 0.005 to 3 wt% as taught by Nuckels, in order to promote dispersion of the composition in oil by reducing interfacial tension between water and oil.
19.       Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Mohr as applied to claims 1, 13 above, and further in view of Sun (US 2013/0025867).
           Li includes the features of claims 1, 13 above.
           Regarding claims 14-15, Li does not disclose the polyethylene oxide is present in a concentration between 0.005 wt% to 0.1 wt% (regarding claim 14), and wherein the polyethylene oxide has a molecular weight between one million and eight million (regarding claim 15).                
         However, Sun discloses a fracturing fluid comprising a friction reducer such as polyethylene oxide in amount of about 10 ppm (0.001 wt%) to about 400 ppm (0.04 wt%) (para [0001], [0030]), overlapping instant claim 14 range of between 0.005 wt% to 0.1 wt%; and molecular weight of polyethylene oxide is between about 2 million to about 10 million (para [0030]), overlapping instant claim range of between one million and eight million.
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Li with the aforementioned teachings of Sun to provide an aqueous fracturing fluid composition comprising a friction reducer such as polyethylene oxide in amount of about 10 ppm to about 400, wherein the molecular weight of polyethylene oxide is between about 2 million to about 10 million to reduce the friction during wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766